In a proceeding under article 78 of the Civil Practice Act, to annul respondent’s determination suspending petitioner’s motor vehicle operator’s license, respondent moves to vacate the stay of the enforcement of such determination, contained in an order of the Supreme Court, Westchester County, dated November 14, 1961, which transferred this proceeding to this court for disposition, pursuant to section 1296 of the Civil Practice Act. Motion granted; stay vacated. Beldock, P. J., Brennan, Hill and Rabin, JJ., concur; Hopkins, J., not voting.